DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on April 8, 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
 
Allowable Subject Matter
Claims 17-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 17-28: In an apparatus for producing a web of fibrous material, the apparatus comprising a metal roll, a belt of a compressible elastic material stretched between transmission rollers, and a presser roller coupled to a presser system that is configured to compress the belt between the presser roller and the metal roll, wherein the metal roll is configured to rotate at a peripheral velocity v1 that is substantially equal to a peripheral velocity of an upstream belt or roller that advances a web toward the metal roll, wherein the belt is configured to advance a velocity v2 that is less than the peripheral velocity v1 of the metal roll such that v1/v2 is between 1.05 and 1.40, and wherein the presser roller presses with a force of between 1 kg and 200 kg per centimeter width of a contact band between the belt and the metal roll, the prior art does not disclose or suggest a metal roll having a peripheral surface defining incisions spaced around the circumference of the roll, the incisions having a depth of 0.01-2.00 mm, a width of 0.01-2.00 mm, and a pitch 0.01-10.00 mm, and a belt having a hardness between 24o Shore A and 700 Shore A and a thickness between 1 cm and 10 cm, the belt being longitudinally extensible by an amount not exceeding 5% at least on a side of the belt facing the presser roller.
Accordingly, regarding claims 29-32, the prior art does not disclose or suggest the claimed method for producing a web of fibrous material, the method utilizing the above apparatus comprising at least all of the aforementioned features. 
Trani (US 2007/0240841) discloses an apparatus and method for manufacturing an extensible paper. The apparatus of Trani utilizes a pair of rollers (32, 34) between which a paper web is passed.  The lower roller (32) is a rubber roller rotating at a certain peripheral velocity (speed), and the upper roller is a hard roller made of steel rotating at a velocity higher than that of the lower roller.  The steel roller comprises a plurality of incisions of a depth, width, and pitch (distance between) within the claimed ranges.  The apparatus of Trani lacks a belt running at a velocity that is less than the peripheral velocity of the metal roller upon which the a presser roller exerts a pressure on the belt, the belt being longitudinally extensible by an amount not exceeding 5% at least on that side facing the presser roller, a thickness between 1 cm and 10 cm, and hardness between 24° Shore A and 70° Shore A.
Groome (US 4,003,783) and Heim (US 3,954,557) both disclose an apparatus for making extensible fibrous webs, the apparatus comprising a metal roller, a compressible elastic belt, and a presser roller.  Neither apparatus comprises a metal roller having the aforementioned claimed incisions and a belt having the aforementioned claimed properties.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on April 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,724,178 and U.S. Patent No. 10,017,900  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748